The Honorable Mike Beebe State Senator 211 West Arch Avenue Searcy, Arkansas 72143-5331
Dear Senator Beebe:
This is in response to your request, on behalf of Mr. Bobby Bryant, for an opinion concerning A.C.A. § 14-42-109 and the removal of the mayor of Georgetown. I am enclosing a copy of Opinion No. 98-085, issued today, that addresses this issue and, I trust, answers Mr. Bryant's questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh